742 F.2d 1472
239 U.S.App.D.C. 319
COMMUNITY NUTRITION INSTITUTE, et al., Appellantsv.John R. BLOCK, Secretary United States Department ofAgriculture, et al.
No. 81-2191.
United States Court of Appeals,District of Columbia Circuit.
Aug. 8, 1984.

Before TAMM, WILKEY and SCALIA, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the mandate of the Supreme Court, --- U.S. ----, 104 S.Ct. 2450, 81 L.Ed.2d 270, received on July 10, 1984, it is


2
ORDERED by the Court that this Court's mandate issued on June 2, 1983 be, and the same hereby is, recalled and it is


3
FURTHER ORDERED by the Court that this Court's opinion and judgment of January 21, 1983, 698 F.2d 1239, are vacated to the extent they held that individual consumers had standing to seek judicial review and it is


4
FURTHER ORDERED by the Court that the judgment of the District Court on appeal herein is in all respects affirmed.


5
The Clerk shall forthwith issue a certified copy of this order to the District Court in lieu of formal mandate.